DETAILED ACTION
	The instant application is a domestic application filed 13 March 2020, which claims priority to EP17306182.1, filed 13 September 2017.
	The preliminary amendment filed 13 March 2020 is acknowledged. Claims 1-8 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (Cancer Immunol. Immunother., 2009, vol. 58, pp. 1245-1255, cited in PTO-892) in view of Tefit et al. (Vaccine, 2014, vol. 32, pp. 6138-6145, cited in IDS submitted 13 March 2020). 
Higuchi et al. teach the use of bacillus Calmette-Guerin (BCG) therapy against solid tumors of human bladder carcinoma (abstract). Higuchi et al. teach the drug is administered intravesically (title, and abstract). Higuchi et al. found cytotoxicity against T24 cells (bladder cancer cell line) mediated through live BCG-treated dendritic cells occurred via natural killer T cells (NKT), (p.1249, third para). Higuchi et al. conclude the present study shows constant stimulation of innate effectors such as NKT cells with BCG may provide a novel cancer therapeutic (p.1254, last para).
Higuchi et al. do not expressly disclose ABX196 (instant claim 1).
Tefit et al. teach ABX196 is an analog of α-GalCer (abstract). Tefit et al. teach ABX196 activated peripheral blood natural killer T cells (NKT) in healthy volunteers (p.6138). Tefit et al. teach preclinical studies in mice showed ABX196 was more potent than α-GalCer and induced a cytokine release comparable to the one obtained with the superagonist PBS-57 (a galactosylceramide analog). Tefit et al. teach ABX196 has an excellent toxicity profile in mice and monkeys. Tefit et al. teach the structures of α-
    PNG
    media_image1.png
    360
    418
    media_image1.png
    Greyscale
 (Fig. 1). Tefit et al. teach NKT agonists are known for use in the treatment of advanced cancers where traditional chemotherapy failed (p.6144, second para). Tefit et al. teach their study validated the in vivo usage of ABX196 to stimulate NKT cells (p.6144, fourth para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of ABX196 to treat bladder cancer. 
One having ordinary skill in the art would have been motivated to administer an effective amount of ABX196 to treat bladder carcinoma because ABX196 is a proven NKT agonist, like BCG therapy which has been taught for treating bladder carcinoma. 
Starting from Higuchi et al., the ordinary artisan would have been motivated to explore the use of other therapeutic active agents that target bladder cancer in a similar method as part of an effort to identify a more active cancer therapy. The skilled artisan would have looked to the teaching of Tefit et al., because Tefit et al. expressly analyzed three α-galactosylceramide analogues for their biological properties, specifically their ability to stimulate NKT cells. Tefit et al. classify PBS-57, an analog of α-GalCer, as a super NKT agonist. And Tefit et al. found ABX196 was at least as effective as PBS-57. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. in view of Tefit et al. as applied to claims 1, 5, 7 and 8 above, and further in view of Naoe et al. (International Journal of Urology, 2007, vol. 14, pp. 532-538, cited in PTO-892).
Higuchi et al. teach as discussed above.
Higuchi et al. do not expressly disclose treating bladder transitional cell carcinoma (instant claims 2-3), wherein said carcinoma is superficial (instant claim 4). 
Tefit et al. teach as discussed above.
Naoe et al. teach treating patients who had stage T1 bladder transitional cell carcinoma with an instillation of Bacillus Calmette-Guerin (BCG). Naoe et al. found BCG therapy activated dendritic cells (DCs), and T-cell immunity including NKT and γδT cells, making it potentially useful for the treatment of said bladder cancer. In the editorial comment, Azuma teach “Bacille Calmette-Guerin (BCG) is the most powerful immunotherapy agent against superficial transitional cell carcinoma” (see p.538, last paras). Azuma teaches the report of Naoe et al. shows NKT cells might be the main effector cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of ABX196 for the reasons discussed above, to also treat bladder transitional cell carcinoma, because Naoe et al. teach said cancer can be treated by 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. in view of Tefit et al. as applied to claims 1, 5, 7 and 8 above, and further in view of Chung et al. (Urologic Oncology: Seminars and Original Investigations, 2007, vol. 25, pp. 303-309, cited in PTO-892).
Higuchi et al. teach as discussed above.
Higuchi et al. do not expressly disclose radiation therapy (instant claim 6).
Tefit et al. teach as discussed above.
Chung et al. teach patients having T1-T4 bladder cancer were treated with radiotherapy alone, radiotherapy and concurrent chemotherapy, or neoadjuvent chemotherapy followed by radiotherapy (abstract). Chung et al. found the highest clinical response was achieved in patients who received concurrent therapy (p.306, 3.3. Outcomes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further treat bladder cancer using radiation therapy because Chung et al. found patients with T1-T4 bladder cancer had the highest clinical response when they received both chemotherapy and radiation therapy. Thus, the skilled artisan would have been motivated to treat a subject with bladder cancer using ABX196 for the reasons discussed above, and radiation therapy with the expectation that it would improve the outcome of treating said bladder cancer. 
prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11-15, 29 and 30 of copending Application No. 16/333,531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘531 Application is directed towards a method of treating bladder cancer, comprising administering ABX196. Claim 15 of the ‘531 Application anticipates claim 8 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623